DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. US11029871, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 1, 10 and 19 of the instant application are anticipated by the claimed limitations in claims 1, 7 and 13 of U.S. Patent No. US11029871.

Instant application
claims 1, 10 and 19
Patent US11029871
claims 1, 7 and 13
1. A method for compressing data in a data storage system comprising: searching a cluster of nearest neighbors, wherein the cluster has been created using a locality sensitive hashing algorithm, to determine if a data block can be compressed.
1. A method of reducing data redundancy in a data storage system comprising; searching a cluster of nearest neighbors to determine if a data block has been stored in the data storage system prior to writing the data block, wherein the cluster has been created using a locality sensitive hashing function and determination of nearest neighbors is made by evaluating a plurality of hash values placed in a coordinate system having at least four dimensions in order to determine a distance between each neighbor.
10. A system for compressing data comprising: a memory comprising computer executable instructions; a processor executing the computer executable instructions, the computer-executable instructions when executed by the processor cause the processor to perform operations comprising: searching a cluster of nearest neighbors, wherein the cluster has been created using a locality sensitive hashing algorithm, to determine if a data block can be compressed.
7. A system comprising: one or more processors; and a memory configured to: search a cluster of nearest neighbors to determine if a data block has been stored in a data storage system prior to writing the data block, wherein the cluster has been created using a locality sensitive hashing function and determination of nearest neighbors is made by evaluating a plurality of hash values placed in a coordinate system having at least four dimensions in order to determine a distance between each neighbor.
19. A non-transitory, computer readable medium comprising code stored thereon that, when executed, performs the following acts: searching a cluster of nearest neighbors, wherein the cluster has been created using a locality sensitive hashing algorithm, to determine if a data block can be compressed.
13. A non-transitory, computer readable medium comprising code stored thereon that, when executed, performs the following acts: searching a cluster of nearest neighbors to determine if a data block has been stored in a data storage system prior to writing the data block, wherein the cluster has been created using a locality sensitive hashing function and determination of nearest neighbors is made by evaluating a plurality of hash values placed in a coordinate system having at least four dimensions in order to determine a distance between each neighbor.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 9 and 20 recites limitation “…algorithms could be used to…”. The ambiguity introduced from the limitation renders the claims indefinite. It is suggested to change the limitation to “…algorithms are configured to…” for overcoming the rejection.

Claims 4, 6-7, 13 and 15-16 recites limitation “the nearest neighbor cluster”. There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 8 and 17 is/are rejected under 112(b) for the same reason as given in their respective base claim(s) 7 and 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-4, 6-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garvey et al (US2019/0138290).

Regarding claims 1, 10 and 19, Garvey teaches a method for compressing data in a data storage system comprising:
searching a cluster of nearest neighbors,
(Garvey, Fig. 5; “the signature vectors are clustered based on similarity. The clustering process may include generating a similarity matrix of signature vectors. The similarity matrix may be used to approximate a Jaccard index whereby the similarity of district sets are compared. Similar signature may then be clustered into the same group within memory while dissimilar signatures are organized into different groups”, [0048]; “locality-sensitive hashing (LSH)”, [0096], is a popular clustering method used in nearest neighbor search)
wherein the cluster has been created using a locality sensitive hashing algorithm, to determine if a data block can be compressed.
(Garvey, “the population space is compressed by mapping different parameter sets that are similar to the same signature vector. The mapping may be accomplished through the use of locality-sensitive hashing (LSH), which is a class of hashing techniques that produces signatures that group similar sets together… the LSH functions conceptually group similar signatures into buckets, where different signature vectors represent different respective buckets”, [0096]; “Locality-sensitive hashing function may be applied to account for similarities between the parameter sets during the signature mapping process. With locality-sensitive hashing, parameter sets that are similar are more likely to be mapped to the same signature while dissimilar signatures are not mapped to the same signature. This approach allows signatures to be meaningfully compared while reducing the overall number of signatures that need to be compared during clustering operations”, [0046]; “As a result, the signature vector may represent a parameter set with a much smaller footprint than the raw data. The reduced number of elements in a signature vector also allows for faster sorting and comparison operations during clustering operations”, [0045, 0048])
(Note: LSH is used for generating signature vectors from the raw data (Garvey, Fig. 5, [0102, 0113, 0117]]), and Similarity matrix between signature vectors is used for clustering the similar signature vectors (Garvey, Fig. 5, [0117, 0118]) 

Regarding claims 2 and 11, Garvey teaches its/their respective base claim(s)
Garvey further teaches the method of claim 1, further comprising:
using an exclusive OR (XOR) map with the cluster to maintain a difference between at least two data elements within the cluster.
(Garvey, “the LSH functions conceptually group similar signatures into buckets, where different signature vectors represent different respective buckets”, [0096]; “As a result, the signature vector may represent a parameter set with a much smaller footprint than the raw data. The reduced number of elements in a signature vector also allows for faster sorting and comparison operations during clustering operations”, [0045]; different signature vectors as result of the LSH form a XOR map and each signature vector can be represented by smaller footprints (i.e., compressed))

Regarding claims 3 and 12, Garvey teaches its/their respective base claim(s)
Garvey further teaches the method of claim 2, further comprising: compressing the XOR map.
(Garvey, “With locality-sensitive hashing, parameter sets that are similar are more likely to be mapped to the same signature while dissimilar signatures are not mapped to the same signature”, [0046]; “the LSH functions conceptually group similar signatures into buckets, where different signature vectors represent different respective buckets”, [0096]; this is a XOR differentiation process)

Regarding claims 4 and 13, Garvey teaches its/their respective base claim(s)
Garvey further teaches the method of claim 1,
wherein the nearest neighbor cluster includes one or more statistical features,
wherein the statistical feature is a size, and entropy, a chi square test, or a Pearson correlation coefficient.
(Garvey, Fig. 5; “clustering parameter sets is to create a similarity matrix whose elements are the Jaccard indices for all pairs of sets”, [0113]; “a similarity matrix may be formed such that the elements of the matrix are Jaccard indices of different signature vector pairs”, “J(Si, Sj) is the Jaccard index for the signature vector pair computed as the intersection set size divided by the union set size”, equation, [0114]; Jaccard index J(Si, Sj) as the elements of a similarity matrix represents the similarity between signature vector-i and signature vector-j; such similarity is a ration of the intersection set size of the two vectors and the union set size of the two vectors; the intersection set size and the union set size are statistical values; “the signature vectors are clustered based on similarity. The clustering process may include generating a similarity matrix of signature vectors. The similarity matrix may be used to approximate a Jaccard index whereby the similarity of district sets are compared. Similar signature may then be clustered into the same group within memory while dissimilar signatures are organized into different groups”, [0048]; similar signature vectors (i.e., the nearest neighbor signature vectors) form a same cluster)

Regarding claims 6 and 15, Garvey teaches its/their respective base claim(s)
Garvey further teaches the method of claim 1, wherein the nearest neighbor cluster is created in an unsupervised learning environment.
(Garvey, Fig. 1; “leveraging machine-learning to drive configuration management”, [0053]; “analytic services 106 are configured to perform unsupervised cluster analysis of deployment parameters collected from a plurality of deployments of a software resource. Clusters may be formed based on learned patterns in the deployment parameters among different configurations of a software resource”, [0079])

Regarding claims 7 and 16, Garvey teaches its/their respective base claim(s)
Garvey further teaches the method of claim 1, wherein the nearest neighbor cluster is created using an offload engine.
(Garvey, Fig. 1; “Analytic services 106 include a set of applications and/or web services that may be invoked to perform clustering and management operations”, “analytic services 106 are implemented on one or more digital devices”, [0062-0068]; analytic services 106 can be a real-time engine or offload engine per operation choice)

Regarding claims 8 and 17, Garvey teaches its/their respective base claim(s)
Garvey further teaches the method of claim 7, further comprising:
one or more of forming a cluster, identifying a hot block, computing a message digest, computing a integrity value, or calculating a RAID parity.
(Garvey, Fig. 1; “Analytic services 106 include a set of applications and/or web services that may be invoked to perform clustering and management operations”, [0062-0068]; see comments on claim 1)

Regarding claims 9, 18 and 20, Garvey teaches its/their respective base claim(s)
Garvey further teaches the method of claim 1, wherein, instead of using locality sensitive hashing to create the cluster of nearest neighbors, one or more of the following algorithms could be used to create the cluster of nearest neighbors:
a k-means clustering algorithm,
a k-medoids clustering algorithm,
a mean shift algorithm,
a generalized method of moment (GMM) algorithm, or
a density based spatial clustering of applications with noise (DBSCAN) algorithm.
(Garvey, “Another challenge with clustering parameter sets for software entities is that there may be no predefined metric value for grouping entities. As a result, clustering methods such as k-means and k-modes, may not be able to generate coherent clusters”, [0043]; however, on the other hand, for low coherent clusters (i.e., within a cluster, a set of statements are a less mutually dependent set (MDS)), k-means clustering is a straightforward and popular clustering method for clustering nearest neighbors)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al (US2019/0138290) in view of Xue (US2013/0301935).

Regarding claims 5 and 14, Garvey teaches its/their respective base claim(s)
Garvey does not expressly disclose but Xue teaches the method of claim 1, wherein the locality sensitive hashing function is a secure hash algorithm 1 ("SHA-1") or a Message Digest 5 ("MD5") algorithm.
(Xue, Fig. 6, s604-608 may be considered as an LSH algorithm which includes defining a LSH function (s604), generating first hash values (s606),and conducting hash operation (s608) with MD5, [0046, 0047])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Xue into the system or method of Garvey in order to enable a fast LSH clustering procedure using a relatively simple MD5 for hash operation. The combination of Garvey and Xue also teaches other enhanced capabilities.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				7/23/2022